Case 9:18-cv-00139-RC-KFG Document 37 Filed 08/20/19 Page 1 of 2 PageID #: 216



                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

JESSE PAUL SKINNER                               §

VS.                                              §       CIVIL ACTION NO. 9:18cv139

BRYAN COLLIER, ET AL                             §

                              REPORT AND RECOMMENDATION
                           OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Jesse P. Skinner, an inmate confined at the Eastham Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this civil rights

lawsuit. This matter was referred to the undersigned magistrate judge pursuant to 28 U.S.C. § 636

and the Amended Order for the Adoption of Local Rules for the Assignment of Duties to the United

States Magistrate Judge for findings of fact, conclusions of law, and recommendations for the

disposition of the case.

       Plaintiff has filed a motion (doc. no. 17) seeking a preliminary injunction or temporary

restraining order.

                                              Analysis

       A party seeking a preliminary injunction or temporary restraining order must establish the

following elements: (1) there is a substantial likelihood the party will prevail on the merits; (2) a

substantial threat exists that irreparable harm will result if preliminary injunctive relief is not

granted; (3) the threatened injury outweighs the threatened harm to the defendants and (4) the

granting of relief will not disserve the public interest. Clark v. Prichard, 812 F.2d 991 (5th Cir.

1987); Canal Authority of the State of Florida v. Callaway, 489 F.2d 567 (5th Cir. 1974). Relief
    Case 9:18-cv-00139-RC-KFG Document 37 Filed 08/20/19 Page 2 of 2 PageID #: 217



    should be granted only if the party has clearly carried the burden of persuasion as to all four

    elements. Mississippi Power & Light v. United Gas Pipe Line, 760 F.2d 618 (5th Cir. 1985).

              After reviewing the file in this matter, it cannot be concluded that plaintiff has carried his

    burden of persuasion. On the record before the court, there is not a substantial likelihood plaintiff

    will prevail on the merits. Further, plaintiff has not demonstrated there is a substantial likelihood

    irreparable harm will result if preliminary injunctive relief is not granted. Accordingly, plaintiff is

    not entitled to preliminary injunctive relief at this time.

                                                Recommendation

              Plaintiff's motion for a preliminary injunction or temporary restraining order should be

    denied.

                                                    Objections
.
              Objections must be (1) specific, (2) in writing, and (3) served and filed within ten days after

    being served with a copy of this report. 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 6(a), 6(b) and 72(b).

              A party's failure to object bars that party from (1) entitlement to de novo review by a district

    judge of proposed findings and recommendations, Rodriguez v. Bowen, 857 F.2d 275, 276-77 (5th

    Cir. 1988), and (2) appellate review, except on grounds of plain error, of unobjected-to factual

    findings and legal conclusions accepted by the district court, Douglass v. United Serv. Auto. Ass'n.,

    79 F.3d 1415, (5th Cir. 1996) (en banc).


                      SIGNED this the 20th day of August, 2019.




                                                           ____________________________________
                                                           KEITH F. GIBLIN
                                                         2 UNITED STATES MAGISTRATE JUDGE
